DISMISS and Opinion Filed March 3, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01588-CV

                            ALLIED BUILDERS, INC., Appellant
                                         V.
                             PAVE MASTERS, INC., Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-05975

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Bridges
       Philip Ogbolu is the owner of Allied Builders, Inc., appellant. Mr. Ogbolu, a non-

attorney, filed the notice of appeal on behalf of Allied Builders. In a letter dated January 22,

2015, the Court informed Mr. Ogbolu that he could not represent Allied Builders because

corporations may appear in court and be represented only by a licensed attorney. See TEX. R.

CIV. P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996)

(per curiam). We instructed Mr. Ogbolu to provide this Court, by February 20, 2015, with the

name, State Bar number, address, and telephone number of new counsel and cautioned him that

failure to do so may result in dismissal of the appeal without further notice. In this letter, the

Court also questioned its jurisdiction over the appeal because it appeared the notice of appeal

was untimely. Without a timely notice of appeal, this Court lacks jurisdiction. See TEX. R. APP.
P. 25.1(b). The Court instructed Allied Builders that, assuming it hired counsel, counsel was to

address the jurisdictional issue in a letter brief.

        Mr. Ogbolu filed a response detailing his unsuccessful efforts to hire new counsel. He

then requested this Court to provide him with counsel. This Court does not appoint counsel.

        Regarding this Court’s jurisdiction, the trial court signed the judgment on August 25,

2014. Allied Builders filed a timely motion for new trial on September 24, 2014. Accordingly,

the notice of appeal was due on November 23, 2014, ninety days after the date the judgment was

signed. See TEX. R. APP. P. 26.1(a). Allied Builders filed its notice of appeal on December 22,

2014, twenty-nine days past the due date.

        As a corporation, Allied Builders must have a licensed attorney representing it. See

Kunstoplast of Am., 937 S.W.2d at 456. After being given an opportunity to hire counsel, Allied

Builders has failed to do so. Additionally, Allied Builders failed to timely file a notice of appeal.

For these reasons, we dismiss the appeal. See TEX. R. APP. P. 42.3(a) & (c).




141588F.P05
                                                            /David L. Bridges/
                                                            DAVID L. BRIDGES
                                                            JUSTICE




                                                      –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ALLIED BUILDERS, INC., Appellant                  On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-14-01588-CV       V.                       Trial Court Cause No. DC-11-05975.
                                                  Opinion delivered by Justice Bridges.
PAVE MASTERS, INC., Appellee                      Justices Fillmore and Brown, participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee PAVE MASTERS, INC. recover its costs of this appeal
from appellant ALLIED BUILDERS, INC..


Judgment entered March 3, 2015.




                                            –3–